DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.

Claim Objections
Claim 21 objected to because of the following informalities:  Claim 21 dependent on a cancelled claim.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



		Regarding claim 1, “the second end” lacks antecedent basis.
 	Regarding claim 18, “the second end”, “the top opening” lack antecedent basis and furthermore, a first end has not been claimed and thus the recitation of a second end renders the scope of the claims unclear as to whether there are two ends being claimed.  Regarding claim 18, “the container and panel” lacks antecedent basis.
	Regarding claim 20, “the second end”, “the top opening” lacks antecedent basis.
Regarding claim 21, the scope of the claims is unclear because the claim is dependent on a cancelled claim.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0106895 to Kalal in view of US Patent No. 4,977,941 to Henderson.
Regarding claim 18, Kalal discloses a collapsible container comprising a cylindrical container (Fig 1), a wire spiral member (20) circumferentially disposed around sides of the container, the spiral member wrapping around walls of the cylindrical container and configured to support a cylindrical shape (Fig 3), the container and panel having a flexible construction (€0004).  Kalal does not teach a flexible collar attached at a bottom end at or near circumferential edges below the top of the container.  Henderson discloses a collapsible container (Fig 1) and in particular discloses a flexible collar (15) attached to the top of the container (10), the collar movable from a first position (Fig 1) where the second end extends above the top opening to a second position (Fig 2) where the second end extends below the top opening and toward the bottom of the container.  One of ordinary skill in the art would have found it obvious to incorporate a flexible collar to the Kalal container as suggested by Henderson in order to provide stiffness and support to the top of the bag container.  Kalal further discloses a generally flat, round panel (36) capable of being removably attached at ends to the second end of the collar and thereby close off the top opening, where in the container is capable of functioning with a bag to be inserted within the container, sides of the bat to fold over edges of the flexible outer collar such that sides of the bag are substantially covered by the round panel when the panel is attached to circumferential edges on the top of the container below the flexible collar.  In particular, since the prior art has the structure as recited, then it would be capable of functioning with a bag as recited.

20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalal in view of Henderson and US Patent No 5,150,810 to Loebbert.
Regarding claim 20, Kalal discloses a collapsible container comprising a cylindrical container (Fig 1).  Kalal further teaches a generally flat round panel (36) being attached at circumferential edges to the container by a linear, separable fastener (38).  Kalal does not teach a flexible outer collar attached at a first end below the top of the container, the collar being movable from a first position where the second end extends above the top opening to a second position where the second end extends below the top and toward the bottom of the container.  Henderson discloses a collapsible container (Fig 1) and in particular discloses a flexible collar (15) attached to the top of the container (10), the collar movable from a first position (Fig 1) where the second end extends above the top opening to a second position (Fig 2) where the second end extends below the top opening and toward the bottom of the container.  One of ordinary skill in the art would have found it obvious to incorporate a flexible collar to the Kalal container as suggested by Henderson in order to provide stiffness and support to the top of the bag container.  The modified Kalal does not teach the collar attached below the top of the container or the panel attached to second end of the collar.  However, Loebbert discloses a waste disposal bag (1) with a bag collar (2, Fig 6), the collar attached below top opening of the bag (at 9) and also attached at one end to a round panel lid (3, at 18).  Taken as a whole, one of ordinary skill in the art would have found it obvious to attach the Henderson collar below top opening of the Kalal bag with the round panel attached to the other end of the Henderson collar as suggested by Loebbert in order to provide stiffness and support to the top of the bag while also keeping the round panel lid attached.  Furthermore, the modified Kalal container is capable of functioning with a bag to be inserted within the container, sides of the bat to fold over edges of the flexible outer collar such that sides of the bag are substantially covered by the round panel .

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not discloses a flexible collar that has multiple positions; however, it appears that Henderson discloses such a collar that can be placed in both the upward and downward positions recited and one of ordinary skill in the art would have found it obvious to incorporate such a flexible collar to the Kalal container in order to provide additional stiffness and support to the top of the bag container.

Conclusion



 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT POON/               Examiner, Art Unit 3735